 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

7

UNITED STATES DIsTRICT COURT... J
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN 0

 

 

 

 

 

BY —
UNITED STATES OF AMERICA , JUDGMENT IN A CRIMINAL CASE
OY, (For Offenses Committed On or After N@vember 1, 1987) -
SERGEY MELNIKOV (1)
Case Number: 3:17-CR-02510-AJB
Patrick Martin Griffin
: Defendant’s Attorney

USM Number 64325-298

C] _

THE DEFENDANT:

pleaded guilty to count(s} Two of the Indictment

C] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count, which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:2252(a)(4)(B) - Possession of Matters Containing Images Of Minors Engaged In Sexually 2
The defendant is sentenced as provided in pages 2 through 7 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

 

X] Count(s) Remaining Count 1 is dismissed on the motion of the United States.

(x] Assessment : $100.00

CL] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

 &)] Fine waived Forfeiture pursuant to order filed 10/21/2019 - , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. ff ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 21, 2019 5

 

 

IN, ANTHONY J. BATTAGL
ITED STATES DIST JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: SERGEY MELNIKOV (1) . . Judgment - Page 2 of 7
CASE NUMBER: . 3:17-CR-02510-AJB

IMPRISONMENT:
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
63 months as to count 2

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
Designation to the Western Region of the United States, Terminal island FCI.
Defendant is to participate in the RDAP (500) Hour Drug Treatment Program.

O

XI

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oat A.M. on

 

{] as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before .
1 asnotified by the United States Marshal.
LO] as notified by the Probation or Pretrial Services Office.

~ RETURN
Thave executed this judgment as follows:

Defendant delivered on to

at | | , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:17-CR-02510-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SERGEY MELNIKOV (1) Judgment - Page 3 of 7
CASE NUMBER: 3:17-CR-02510-AJB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least

_ two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
_ OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)
4, (The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. B&lThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. UThe defendant must participate in.an approved Program for domestic violence. (check if applicable)

~ ‘The defendant 1 must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:17-CR-02510-AJB

 
»

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case —

 

DEFENDANT: SERGEY MELNIKOV (1) -_ Judgment - Page 4 of 7
CASE NUMBER: —3:17-CR-02510-AJB ,

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the

c

1.

9.

1

1

1

1

ourt about, and bring about improvements in the defendant’s conduct and condition.

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame. .

. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer.
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed. :

. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

The defendant must answer truthfully the questions asked by their probation officer.

. The defendant must live ata place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
. probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view. .

. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10-days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without

first gétting the permission of the probation officer.
If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court. :

2. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk,

3. The defendant must follow the instructions of the probation officer related to the conditions of supervision,

3:17-CR-02510-AJB

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SERGEY MELNIKOV (1) Judgment - Page 5 of 7
CASE NUMBER: —3:17-CR-02510-AJB - :

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
electronic communications or data storage devices or media, and effects to search at any time, with or without
a warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the ©
officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for
revocation; you shall warn any other residents that the premises may be subject to searches pursuant to this.
condition.

2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
_ imposed by the court. -

3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(1)), which can
. communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment,
without prior approval by the court or probation officer, all of which are subject to search and seizure. The .
offender must consent to installation of monitoring software and/or hardware on any computer or computer-
related devices owned or controlled by the offender that will enable the probation officer to monitor all
computer use and cellular data. The offender must pay for the cost of installation of the computer software.

4, Not associate with, or have any contact with, any known sex offenders unless in an approved treatment and/or
counseling setting.

5, Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
through any third-party communication, with the victim or victim’s family, without prior approval of the
probation officer.

6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18, unless
in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and nature of ©
offense and conviction, with the exception of the offender's biological children, unless approved in advance by
the probation officer, —

7. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
employment should be subject to continuous review and assessment by the probation officer.

8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of 18, without prior approval of the probation officer.

9. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter
that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual
sexually explicit conduct” involving adults as defined by 18 USC § 2257(h)(1), and not patronize any place
where such materials or entertainment are the primary material or entertainment available.

3:17-CR-02510-AJB

 
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: SERGEY MELNIKOV (1) | ] Judgment - Page 6 of 7
CASE NUMBER: —3:17-CR-02510-AJB .

10.

11.

12.

Complete a.sex offender evaluation, which may include periodic psychological, physiological testing, and
completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
deemed necessary by the treatment provider, the offender shall participate and successfully complete an
approved state certified sex offender treatment program, including compliance with treatment requirements
of the program. The Court authorizes the release of the presentence report, and available psychological
evaluations to the treatment provider, as approved by the probation officer. The offender will allow reciprocal
release of information between the probation officer and the treatment provider. The offender may also be
required to contribute to the costs of services rendered in an amount to be determined by the probation officer,
based on ability to pay. Polygraph examinations may be used following completion of the formal treatment
program as directed by the probation officer in order to monitor adherence to the goals and objectives of
treatment and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
approved by the probation officer.

Be monitored while under supervision with location monitoring technology at the discretion of the probation
officer, which shall be utilized for the purposes of verifying compliance with any court-imposed condition of
supervision. The offender shall pay all or part of the costs of location monitoring based on their ability to pay
as directed by the court and/or probation officer.

3:17-CR-02510-AJB

 
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: SERGEY MELNIKOV (1) Judgment - Page 7 of 7
CASE NUMBER: ~ 3:17-CR-02510-AJB :

RESTITUTION

The defendant shall pay restitution in the amount of $6,000.00 unto the United States of America.

Restitution shall be paid to the following victims in the specified amounts:

$3,000 to “Vicky” of the “Vicky” Series.
-$3,000 to “Henley” of the “BluePillow” Series.

Defendant shall forward all restitution payments, by bank or cashier’s check or money order payable to:

Clerk of the Court

United States District Court
Southern District of California
333 West Broadway, Suite 420
San Diego, CA 492101

. The bank or cashier’s check or money order shall reference “Sergey Melnikov” and “Case No. 17cr2510-AJB.”
The Clerk of the Court shall distribute payments to “Vicky,” and “Henley” at addresses to be provided to the
Clerk’s Office by the United States Attorney’s Office.

Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney’s
Office’s Forfeiture and Financial Litigation Section of any change in Defendant’s economic circumstances that
might affect Defendant’s ability to pay restitution no later than thirty days after the change occurs.

Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States

Attomney’s Office’s Forfeiture and Financial Litigation Section of any change in mailing or residence
address, no later than thirty days after the change occurs.

3:17-CR-02510-AJB

 
